Exhibit 10.2

WAIVER

TO

LOAN AGREEMENT



THIS WAIVER TO LOAN AGREEMENT, dated as of July 15, 2009 (this "Waiver"), is
made by and among Keltic Financial Partners II, LP, successor-in-interest to
Keltic Financial Partners, LP, a Delaware limited partnership ("Keltic"), and
Bridge Healthcare Finance, LLC, a Delaware limited liability company ("Bridge";
together with Keltic, individually and collectively, "Lender"), and Hudson
Technologies Company, a Tennessee corporation ("Borrower").

WITNESSETH

:





WHEREAS

, Borrower and Keltic are parties to that certain Amended and Restated Loan
Agreement, dated as of June 26, 2007 (as it may be amended, restated, modified
or supplemented from time to time, the "Loan Agreement"; capitalized terms used
but not otherwise defined herein shall have the meanings ascribed thereto in the
Loan Agreement); and





WHEREAS,

Borrower has requested that Lender waive certain Events of Default under the
Loan Agreement, as more fully set forth herein, and Lender is agreeable to such
request only on the terms and conditions set forth herein.



NOW, THEREFORE,

in consideration of the premises, the covenants and agreements contained herein,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties, intending to be legally bound, do hereby
agree as follows:





STATEMENT OF TERMS



1. Waiver of Event of Default.

Lender hereby waives the Event of Default arising solely out of Borrower's
failure to achieve minimum EBITDA for the fiscal quarter ending June 30, 2009,
as required by Section 9.22 of the Loan Agreement.





2.

Representations and Warranties. To induce Lender to enter into this Waiver,
Borrower hereby represents and warrants to Lender as follows: (a) each
representation, warranty and statement of Borrower set forth in the Loan
Agreement and the other Loan Documents is true and correct on and as of the date
hereof after giving effect to this Waiver, (b) no Default or Event of Default
has occurred and is continuing as of this date under the Loan Agreement or the
other Loan Documents after giving effect to this Waiver, (c) Borrower has the
power and is duly authorized to enter into, deliver and perform its obligations
under this Waiver and to perform it obligations under the Loan Agreement and the
other Loan Documents, and (d) this Waiver is the legal, valid and binding
obligation of Borrower enforceable against it in accordance with its terms.





3.

Conditions Precedent to Effectiveness of this Waiver. The effectiveness of this
Waiver is subject to the fulfillment of the following conditions precedent:



(a) Lender shall have received one or more counterparts of this Waiver duly
executed and delivered by Borrower; and

(b) Lender shall have received a waiver fee from Borrower in the amount of
$35,000 in consideration for the agreements of Lender set forth in this Waiver.

4.

Continuing Effect of Loan Agreement. Except as expressly amended and modified
hereby, the provisions of the Loan Agreement are and shall remain in full force
and effect, and are hereby ratified and confirmed by Borrower. The granting of
the waiver under Section 1 hereof shall not (a) constitute a waiver of any other
Event of Default, and (b) impose or imply an obligation on Lender to grant a
waiver on any future occasion.





5. Counterparts.

This Waiver may be executed in multiple counterparts, each of which shall be
deemed to be an original and all of which when taken together shall constitute
one and the same instrument. Any signature delivered by a party via facsimile
shall be deemed to be an original signature hereto.



6. Governing Law. THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS.



IN WITNESS WHEREOF,

the parties hereto have caused this Waiver to be duly executed and delivered as
of the day and year specified at the beginning hereof.







KELTIC FINANCIAL PARTNERS II, LP, as successor-

 

in-interest to Keltic Financial Partners, LP

 

By: KELTIC FINANCIAL SERVICES LLC, its general

 

partner

       

By:

/s/ Oleh Szczupak

 

Name:

Oleh Szczupak

 

Title:

Executive Vice President

             

BRIDGE HEALTHCARE FINANCE, LLC

       

By:

/s/ Kim Gordon

 

Name:

Kim Gordon

 

Title:

EVP/CCO

             

HUDSON TECHNOLOGIES COMPANY

       

By:

/s/ Brian F. Coleman

 

Name:

Brian F. Coleman

 

Title:

President

 



